      Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

GARY KOOPMANN, TIMOTHY KIDD and                 :   Case No.: 15-cv-07199-JMF
VICTOR PIRNIK, Individually and on Behalf of    :
All Others Similarly Situated,                  :
                                                :
                                Plaintiff(s),   :
                                                :   CLASS ACTION
                                                :
                     v.                         :
                                                :
                                                :
FIAT CHRYSLER AUTOMOBILES N.V.,                 :
FCA US, LLC, RONALD ISELI AND                   :
ALESSANDRO BALDI, AS CO-EXECUTORS               :
FOR THE ESTATE OF SERGIO                        :
MARCHIONNE, SCOTT KUNSELMAN,                    :
MICHAEL DAHL, STEVE MAZURE and                  :
ROBERT E. LEE,                                  :
                                                :
                                Defendants.     :
                                                :


    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF CLASS
  REPRESENTATIVES’ MOTION FOR FINAL APPROVAL OF CLASS ACTION
  SETTLEMENT AND AWARD OF ATTORNEYS’ FEES AND EXPENSES AND
       COMPENSATORY AWARDS TO CLASS REPRESENTATIVES
            Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 2 of 7



       Class Representatives Gary Koopmann, Timothy Kidd, and Victor Pirnik (collectively,

“Plaintiffs”), on behalf of themselves and the Class, respectfully submit this reply brief to update

the Court regarding objections and requests for exclusion received since the filing of Plaintiffs’

opening papers on August 1, 2016 and to provide the Court with data on the claims rate, opt-out

rate and estimated mean recovery per claimant as required by the Preliminary Approval Order

(Dkt. 356, ¶23.).

       As of August 28, 2019, the Claims Administrator has mailed a total of 205,618 Notice

and Claim Forms to potential Class members or nominees. See Supplemental Declaration of

Matthew Mulvihill Regarding: (A) Mailing Of The Notice and Proof of Claim; (B) Publication

of the Summary Notice, and (C) Report on Requests for Exclusion (“Mulvihill Supp. Decl.”),

dated August 28, 2019, attached hereto as Exhibit 1, ¶ 3. The Claims Administrator also

published the Summary Notice in Investor’s Business Daily and transmitted over the PR

Newswire on May 6, 2019 and posted the Notice and Claim Form, the Preliminary Approval

Order, and the Stipulation of Settlement and its exhibits for download on its website. Id. ¶ 5.

The website, which the Claims Administrator continues to maintain, has received 22,571 visits to

date. Id.

       Class Members have responded positively.          The deadline to submit objections and

requests for exclusion was August 15, 2019. See Order Preliminarily Approving Settlement and

Providing for Notice, entered on April 10, 2019 (ECF No. 356) (“Preliminary Approval Order”),

¶¶ 10, 14. As of August 28, 2019, there have been no objections to the Settlement, plan of

allocation or application for attorneys’ fees. Mulvihill Supp. Decl., ¶ 8. Only eleven Class

Members have requested exclusion from the Settlement, which is only 0.0535% of the Notices

mailed, and 0.18490% of the Claim Forms submitted. Id. at ¶ 7. Those requesting exclusion




                                                 1
         Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 3 of 7



purchased in aggregate only 7,452 shares during the Class Period, which represents only

0.00145% of the total shares in all Claim Forms submitted. Id. Moreover, not a single request

for exclusion criticizes the Settlement or the requested attorneys’ fees and expenses. Therefore,

the relatively few requests for exclusion support the motion for final approval of settlement and

counsels’ request for attorneys’ fees and expenses.

       Moreover, there have been no objections to the request for $2,603,672.79 in expenses

that were actually and reasonably incurred litigating this Action. That number is far below the

$2,800,000 in litigation expenses indicated in the Notice. There have also been no objections to

the request for $45,000 in compensatory awards to the Class Representatives ($15,000 to each).

       The positive reaction of the Class thus confirms the fairness, adequacy, and

reasonableness of the Settlement, the Plan of Allocation, and the request for attorneys’ fees,

expenses, and Plaintiffs’ compensatory awards.        It has long been held that the “[L]ack of

objections from the class … supports approval of the proposed settlement.” In re Franklin Natl.

Bank Secs. Litig., No. MDL 196, CV 75-684 (JBW), 1980 U.S. Dist. LEXIS 17277, at *54

(E.D.N.Y. Jun. 25, 1980). Indeed, concluding that a lack of objections and minimal requests for

exclusion were “indicative of the adequacy of the settlement,” Judge Wood recently noted that

“Class members’ favorable reaction to the settlement ‘is perhaps the most significant factor in

[the] Grinnell inquiry.’” Woburn Ret. Sys. v. Salix Pharms., Ltd., No. 17 Civ. 8925 (KMW),

2017 U.S. Dist. LEXIS 132515, at *7 (S.D.N.Y. Aug. 18, 2017) (emphasis added) (citing Wal-

Mart, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 119 (2d Cir. 2005). Accord Maley v. Dale Gloval

Techs. Corp., 186 F. Supp. 2d 358, 362-63 (S.D.N.Y. 2002) (same). See also See D’Amato v.

Deutsche Bank, 236 F.3d 78, 86-87 (2d Cir. 2001) (“The District Court properly concluded that

this small number of objections [18 objections to settlement with 27,883 class notices sent]




                                                2
         Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 4 of 7



weighted in favor of the settlement.”); In re Global Crossing Sec. & ERISA Litig., 225 F.R.D.

436, 457, 458 (S.D.N.Y. 2004) (six objections out of a class of approximately one million was

“vanishingly small” and “constitutes a ringing endorsement of the settlement by class

members”); Precision Assocs., Inc. v. Panalpina World Transp. (Holding) Ltd., No. 08-cv-42,

2013 WL 4525323, at *7 (E.D.N.Y. Aug. 27, 2013) (approving settlement where 183 members

out of “hundreds of thousands” opted out, and two objected).

       For Claim Forms to be timely, they must be postmarked no later than August 28, 2016.

As of August 28, 2016, approximately 5,949 Claim Forms have been submitted to the Claims

Administrator and processed. Mulvihill Supp. Decl., ¶ 6. Approximately 2,798, or 47%, of the

submitted Claim Forms have preliminarily been determined to be valid, consisting of

approximately 349 million shares (43 million of which had a recognized loss) with a total

recognized loss (after netting each claimant’s gains and losses) of approximately $41 million. Id.

Plaintiffs’ damages consultant has estimated that there were likely between 258 million and 420

million retained shares during the Class Period.1 The per-share recovery for the valid claims is

approximately $1.72, and the mean recovery per valid claimant is approximately $26,700 (after

deducting estimated fees and expenses identified in the Notice). Id.

       The above Class Member participation figures will increase substantially because on

August 27, 2019 alone approximately 2,000 additional claims were submitted that were not

included in the above calculations. Id. ¶ 6 n.2. It is common for the Claims Administrator to

receive a large number of Claim Forms on or near the deadline. Here, given that the deadline was




1
  Estimating the number of retained and/or damaged shares, an already difficult endeavor reliant
on numerous assumptions and models, is particularly challenging in this case given that FCA’s
stock traded in foreign exchanges but only shares traded in the United States were eligible to
participate in the Settlement.


                                                3
         Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 5 of 7



a day before this filing, the Claims Administrator anticipates receiving more Claim Forms

postmarked on or near August 28, 2016. Id.

       Class Counsel will provide updated claims information at the Fairness Hearing on

September 5, 2019.

       Accordingly, Plaintiffs respectfully request that the Court (1) grant final approval of the

Settlement; (2) enter the Proposed Final Judgment and Order of Dismissal with Prejudice (ECF

No. 358-1); (3) award Class Counsel attorneys’ fees in the amount of $32,205,398.31 and

reimbursement of $2,603,672.79 in litigation expenses that were actually and reasonably

incurred in this Action, and (4) award $45,000 in compensatory awards for the Class

Representatives (in total).



Dated: August 29, 2019                              Respectfully submitted,

                                                    POMERANTZ LLP

                                                    /s/ Jeremy A. Lieberman
                                                    Jeremy A. Lieberman
                                                    Michael J. Wernke
                                                    Veronica V. Montenegro
                                                    600 Third Avenue, 20th Floor
                                                    New York, NY 10016
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (212) 661-8665
                                                    Email: jalieberman@pomlaw.com
                                                    mjwernke@pomlaw.com
                                                             vvmontenegro@pomlaw.com

                                                    -and-




                                                4
Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 6 of 7



                                  Patrick V. Dahlstrom
                                  10 South LaSalle Street, Suite 3505
                                  Chicago, Illinois 60603
                                  Telephone: (312) 377-1181
                                  Facsimile: (312) 377-1184
                                  Email: pdahlstrom@pomlaw.com

                                  THE ROSEN LAW FIRM, P.A.
                                  Laurence M. Rosen
                                  Phillip Kim
                                  Sara Fuks
                                  275 Madison Avenue, 34th Floor
                                  New York, New York 10016
                                  Telephone: (212) 686-1060
                                  Facsimile: (212) 202-3827
                                  Email: lrosen@rosenlegal.com
                                  pkim@rosenlegal.com
                                           sfuks@rosenlegal.com


                                  Co-Class Counsel for Plaintiffs


                                  BRONSTEIN, GEWIRTZ
                                  & GROSSMAN, LLC
                                  Peretz Bronstein
                                  60 East 42nd Street, Suite 4600
                                  New York, NY 10165
                                  Telephone: (212) 697-6484
                                  Email: peretz@bgandg.com

                                  Additional Counsel for Plaintiffs




                              5
        Case 1:15-cv-07199-JMF Document 365 Filed 08/29/19 Page 7 of 7



                               CERTIFICATE OF SERVICE
       I hereby certify that on the 29th day of August 2019, a true and correct copy of the
foregoing document was served by CM/ECF to the parties registered to the Court’s CM/ECF
system.
                                                   /s/ Jeremy A. Lieberman
                                                   Jeremy A. Lieberman




                                               6
